DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 10, 11, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky (U.S. Patent 8,041,111) in view of Fields (U.S. Publication 2002/0110372).

As to claim 1, Wilensky discloses in a digital medium environment for editing digital images, a method for creating a custom color palette comprising:
identifying a plurality of dominate colors in the feed (figs. 1a-1c; col. 1, lines 15-20; col. 3, lines 9-19; col. 3, lines 35-50; frequently occurring dominant colors in a feed are found and labeled with indicators);
overlaying, on a feed (col. 2, line 57-col. 3, line 7; the invention can take place on a video sequence of images stored in a memory, but not necessarily in a file; while a “camera” is not explicitly described, obtaining an image directly from a camera would be an example of an image stored in memory without first being stored in a file, and so a 
detecting a user interaction moving a color indicator of a first dominate color to a new position within the feed (fig. 3; col. 3, lines 18-22; col. 7, lines 38-60);
identifying a color corresponding to the new position of the moved color indicator within the feed (col. 7, lines 38-60; the theme color is changed to correspond the moved color indicator, necessitating identification of the new color position);
and generating a color palette comprising the plurality of dominate colors other than the first dominate color and the color corresponding to the new position of the moved color indicator (figs. 1a-1c; col. 2, lines 57-67; col. 7, lines 38-60; a new set of colors, reading on a palette, is defined using the colors other than the first dominant color since the indicator for that color has been moved to a new position). 
Wilensky does not disclose, but Fields does disclose displaying, within a user interface of a computing device, a camera viewfinder capturing a live camera feed of a camera of the computing device, identifying a plurality of dominate colors in the live camera feed, and the feed is a live camera feed of a camera of the computer device (fig. 8; fig. 31; p. 2, section 0014; p. 20, sections 0207-0208; p. 20-21, section 0210; a live camera feed is shown in a viewfinder of the device; the UI also shows one or more dominant colors identified in the feed). The motivation is to show a photographer the color cast of an image to better understand how a final image will look (p. 2, sections 0011-0013). It would have been obvious to one skilled in the art before the effective 

As to claim 2, Wilensky discloses wherein identifying the plurality of dominant colors comprises:
identifying colors present in a representative image taken from the feed (col. 2, line 58-col. 3, line 7; an image from a sequence chosen to be extracted from reads on the broad definition of a “representative image”);
assigning scores to the identified colors; and identifying a predetermined number colors having high assigned scores (col. 3, lines 8-34; col. 4, lines 1-40; some number of colors, 5 for example, are chosen which have the highest weighted scores). Further, Fields discloses that the dominant colors are identified in the live camera feed of the camera of the computing device as noted in the rejection to claim 1.

As to claim 10, see the rejection to claim 1. Further, Wilensky discloses a display screen, processor, and a medium (fig. 6; col. 8, line 51-col. 9, line 11) and Fields discloses a camera (fig. 31), with motivation for the combination given in the rejection to claim 1.

As to claim 11, see the rejection to claim 2.



As to claim 21, see the rejection to claim 1. Further, Wilensky discloses a non-transitory computer-readable medium to cause the computing system to execute the instructions (col. 8, line 51-col. 9, line 11).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Fields and further in view of He (U.S. Publication 2015/0002696).

As to claim 3, Wilensky does not disclose, but He discloses wherein assigning scores to the identified colors comprises, for a given identified color:
determining how much of the live camera feed is covered by the color in the representative image comprising the given identified color and calculating a score for the given identified color based on the determined number (p. 5, sections 0106-0107; a histogram, which is a statistical representation of how often each color in the image 
He does not explicitly disclose that as a determined "percentage", but official notice has been taken that conversion of a number to a percentage of a whole for comparison purposes is well-known in the art (see MPEP 2144.03). It would have been obvious to one skilled in the art to modify Wilensky, Fields, and He to convert a number to a percentage in order to better compare values as known in the art. 

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Fields and further in view of Rathi (U.S. Patent 8,872,969).

As to claim 4, Wilensky does not disclose, but Rathi discloses further comprising applying the generated color palette to an input digital design (col. 4, line 57-col. 5, line 23; the palette for the subtitle design is based on the averages calculated by identified colors in both video and design). Motivation is to increase content discernibility (col. 1, lines 20-30). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wilensky and Fields to apply the generated color palette to an input digital design in order to increase content discernibility as taught by Rathi.

As to claim 12, see the rejection to claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Fields and Rathi and further in view of Phillips (U.S. Publication 2014/0037200). 

As to claim 5, Wilensky does not disclose, but Phillips discloses wherein applying the generated color palette to the input digital design comprises identifying one or more dominant colors within the input digital design; and switching the one or more dominant colors within the input digital design with the colors of the generated color palette (p. 3, section 0028; a user substitutes in different dominant colors from a user's own preferences, which can read on a palette, into an input UI design). Motivation is to be compatible with other colors in characteristics such as contrast. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wilensky, Fields, and Rathi to identify one or more dominant colors within the input digital design and switch the one or more dominant colors within the input digital design with the colors of the generated color palette in order to be compatible with other colors in characteristics such as contrast as taught by Phillips. 

As to claim 13, see the rejection to claim 5.

s 6-9 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Fields and further in view of Borenstein (U.S. Publication 2016/0104453).

As to claim 6, Wilensky does not disclose, but Borenstein does disclose wherein overlaying, in real time on the displayed live camera feed of the camera of the computing device, the color indicators corresponding to the dominate colors on the live camera feed comprises overlaying graphical user interface elements over portions of the live camera feed where the dominate colors are located (fig. 17; p. 1, section 0011; p. 10, section 0078; a "yellow" label in an area of dominant yellow is added). Motivation is to assist a user in recognizing a color. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wilensky and Fields to overlay graphical user interface elements over portions of the live camera feed where the dominate colors are located in order to assist a user in recognizing a color as taught by Borenstein.

As to claim 7, Wilensky does not disclose, but Borenstein does disclose wherein overlaying in real time on the displayed live camera feed of the camera of the computing device, the color indicators corresponding to the dominate colors on the live camera feed comprises overlaying a graphical user interface element for each dominate color over a portion of the live camera feed where the respective dominate color is located (fig. 17; p. 1, section 0011; p. 10, section 0078; a "yellow" label in an area of dominant 

As to claim 8, Wilensky does not disclose, but Borenstein does disclose wherein overlaying the graphical user interface element for each dominate color over the portion of the live camera feed where the respective dominate color is located comprises generating graphical user interface elements having the colors of the dominate colors (fig. 17; p. 1, section 0011; p. 10, section 0078; a "yellow" label on a mostly yellow background in an area of dominant yellow is added). Motivation for the combination can be found in the rejection to claim 6.

As to claim 9, Wilensky does not disclose, but Borenstein does disclose, a method further comprising updating the dominate colors and positions of the color indicators in real time as the live camera feed changes (fig. 17; ; p. 1, section 0011; p. 10, section 0078; p. 11, section 0081; a "yellow" label in an area of dominant yellow is added; a live display provides immediate feedback). Motivation for the combination can be found in the rejection to claim 6.

As to claim 22, see the rejection to claim 6.

As to claim 23, see the rejection to claim 7.

As to claim 24, see the rejection to claim 8.

As to claim 25, see the rejection to claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wilensky in view of Fields and Rathi and further in view of Borenstein.

As to claim 14, Wilensky does not disclose, but Borenstein does disclose to apply the generated color palette to the input digital design by identifying known objects in the input digital design using image recognition algorithms and applying the colors of the generated color palette compatible with the known objects to the known objects (p. 10, section 0078-p. 11, section 0079; known shapes, textures, etc. are recognized and compatible colors are applied to them via a set of rules). Motivation is to assist a user in recognizing a color. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Wilensky, Fields, and Rathi to apply a palette by identifying known objects and apply compatible colors in order to assist a user in recognizing a color as taught by Borenstein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612